Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Goodman, J.), rendered March 16, 1994, convicting him of kidnapping in the second degree, robbery in the third degree (two counts), and unauthorized use of a motor vehicle in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for the review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to the police. By decision and order dated September 30, 1996, this Court remitted the matter to the Supreme Court, Nassau County, to hear and *740report on the defendant’s motion to dismiss the indictment pursuant to CPL 30.30 (1) (a) and on his motion under Batson v Kentucky (476 US 79), and the appeal was held in abeyance in the interim (see, People v MacKenzie, 231 AD2d 740). The Supreme Court, Nassau County, has filed its report.
Ordered that the judgment is affirmed.
The record supports the trial court’s determination that the prosecutor’s facially neutral explanations for excluding black jurors were not pretextual (see, Hernandez v New York, 500 US 352, 353, affg 75 NY2d 350; People v Allen, 86 NY2d 101, 109).
Further, the trial court, after a hearing, properly denied the defendant’s motion to dismiss the indictment on speedy trial grounds (see, CPL 30.30).
The defendant’s remaining contentions are without merit. Rosenblatt J. P., Ritter, Copertino and Florio, JJ., concur.